DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed July 14, 2021, are pending in the application.
Drawings
The drawings are objected to because of the following:
Element 144 of Figure 13 is not found in the specification.  
Element 272 of Figure 35 is confusing/possibly mislabeled and Examiner wonders if element 272 should be element 282 of Figure 33.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 1 states, “The folding soft top cover assembly of claim 10…”  A claim cannot depend upon itself.
Claim 14 line 2 states, “…tensions the top over…”  What is the “top”?  Is this this “top assembly” or “top cover”?  There is an antecedent issue, as well as, being confusing.
Claim 16 line 1 states, “The folding soft top cover assembly of claim 16…”  A claim cannot depend upon itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al. (US20180043757A1, hereinafter “Haberkamp”) in view of Crismon et al. (US10035408B2, hereinafter “Crismon”) or Betzle (US6443519B1).
Regarding claim 1, Haberkamp discloses a folding soft top cover assembly (10; Fig. 1, Paragraph 86 or 600; Fig. 24), comprising: a pivotal portion (604; Fig. 24, Paragraphs 143) adapted for attaching at a roof top opening (Paragraphs 142, 162) of a vehicle (Figs. 6, 24, Paragraphs 7-8); a cover (14; Fig. 1 or 608; Fig. 2) connected to the pivotal portion (Paragraph 143) to selectively close off the roof top opening (Fig. 32 shows closed off) and open up the roof top opening (Fig. 43 shows open up the roof top opening) for an open air experience.
However, Haberkamp is silent to at least one pair of shut face appliques adapted to attach at both sides of the roof top opening.
In claim 1, either Crismon or Betzle teach at least one pair of shut face appliques (Crismon - 210; Fig. 12 or Betzle - 13 and 17; Fig. 3) adapted to attach at both sides of the roof top opening.
For claim 1, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the folding soft top cover assembly of Haberkamp by adding a shutface applique as taught by either Crismon or Betzle.  Doing so, allows for sealing to the vehicle doors/side panels, as well as, the roof (Crismon – Col. 4 lines 30-34 or Betzle – Col. 1 lines 58-67 and Col. 2 lines 1-13).
Regarding claim 2, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, wherein the appliques (Crismon - 210; Fig. 18 or Betzle - 13 and 17; Fig. 3) are adapted to be attached to roll bars (Crismon - 114/116/119; Fig. 18, Col. 8 lines 26-37 or Betzle – 10/12; Fig. 1) of the vehicle (Crismon - 101; Fig. 1 or Betzle – 1; Fig. 1).
Regarding claim 3, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, wherein the applique (Crismon - 210; Fig. 9 or Betzle – 13 or 17; Fig. 3) has a sealing groove (Crismon - 220; Fig. 9 or Betzle – 13F/17B; Fig. 3) that the cover engages when in the closed position (Crismon - Col. 8 lines 48-51).
Regarding claim 5, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, wherein the cover (Betzle - 11; Fig. 1) engages a surface of the applique (13; Col. 2 lines 63-67 and Col. 3 lines 1-17) for a weathertight seal (Crismon – Col. 4 lines 19-34). 
Regarding claim 9, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, further comprising quarter trim (Haberkamp - 794; Fig. 53) adapted to attach to the vehicle, the quarter trim including at least one groove (Haberkamp - 824; Figs. 49-53; Paragraph 187) to attach a removable rear quarter window (Haberkamp - 795; Figs. 49-53).  
Regarding claim 11, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, further comprising a rear header (Crismon – 212; Fig. 12) and a front header (Haberkamp - 16; Fig. 1 or Crismon – 211; Fig. 12), the cover (Haberkamp – 14; Fig. 1 or Crismon – 202; Fig. 12) attached to the front header of the pivotal portion (Haberkamp – 33; Fig. 1) and attached to the rear header (Crismon – Fig. 12).
Regarding claim 12, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, wherein the vehicle is a sport utility vehicle (Haberkamp – Fig. 1, Paragraph 2).  
Regarding claim 13, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, a free tilting front bow (Haberkamp - 26; Fig. 1, Paragraph 87) on the soft top cover assembly (Haberkamp - 10; Fig. 1), the top assembly adapted for securing to the vehicle.
Regarding claim 14, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, a free tilting front bow (Haberkamp - 26; Fig. 1, Paragraph 87) that rides in the listing of the cover (Haberkamp - 14; Fig. 1, Paragraph 87) and tensions the top over front seats of the vehicle.
Regarding claim 15, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1, wherein the pivotal portion further comprises at least one pair of linkage assemblies (Haberkamp - 300; fig. 16) comprising at least one first link (Haberkamp - 322; Fig. 16) and at least one second link (Haberkamp - 320; Fig. 16), and an intermediate bow linkage (Haberkamp - 330; Fig. 16) operably rotatably connected to the first and second links (Haberkamp - Fig. 16 shows the connection).
Regarding claim 16, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 16, second bow (Haberkamp – 33/34; Fig. 3) that is fixed between the linkage assemblies and does not independently rotate relative to the linkage assemblies (Paragraph 87).
Regarding claim 17, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1,  at least one cross-car bow (Haberkamp - 606; Fig. 26, Paragraph 142) that pivots during opening and closing of the soft top cover assembly that tensions the top cover in a closed position and then pivots for allowing opening of the top assembly.

Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al. Crismon or Betzle and further in view of Hiroshi et al. (JP61094816A, hereinafter “Hiroshi”) or Haberkamp et al. (US20150352937A1, hereinafter “Haberkamp2937”).
Regarding claim 4, Haberkamp in view of Crismon or Betzle discloses the folding soft top cover assembly of claim 1.  However, Haberkamp in view of Crismon or Betzle is silent to wherein the cover includes at least one side edge tensioning feature that lays in a sealing groove of the applique when in the closed position.  
In claim 4, Hiroshi or Haberkamp teach wherein the cover 
 teaches wherein the cover (Hiroshi - H; Fig. 5 or Haberkamp – Fig. 1) includes at least one side edge tensioning feature (Hiroshi - 24; Fig. 1) that lays in a sealing groove (23; Fig. 1 or Haberkamp2937 - 98; Fig. 9, Paragraph 50) of the applique (Hiroshi - R; Figs. 1-2) when in the closed position.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the folding soft top cover assembly by adding an edge tensioning feature as taught by Hiroshi or Haberkamp.  Doing so, allows for tightening of the cover and improved sealing (Hiroshi – Pages 3-4).
Regarding claim 10, Haberkamp in view of Crismon or Betzle and further in view of Hiroshi or Haberkamp2937 discloses, a connection piece (Haberkamp2937 - 98; Fig. 9, Paragraph 50) for tensioning the fabric to a rear bow (Haberkamp – 664; Fig. 24, Paragraph 149 or Haberkamp2937 - 78; Fig. 15) and the tension of the fabric holds the fabric into a mount (Haberkamp2937 - 78; Fig. 14) and gives the fabric a tight corner look.  
	
Regarding claims 19-20 – See discussion above of claims 1-5, and 11


Allowable Subject Matter
Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stickles et al. (US20180297456A1) teaches a shut face applique (50; Figs. 7-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612